This is an appeal from an order in an action which purports to "enforce a stipulation" made therein by directing appellant to pay to respondent the sum of $650. The stipulation recites that the parties have consented to such payment and provides for the discontinuance of the action. The Appellate Division affirmed the order of the Special Term but did not allow an appeal to this court. The appeal may not be taken as of right. The order does not finally determine a special proceeding nor grant a new trial and it is not a final judgment in an action. This court has no jurisdiction (Van Arsdale v. King, 155 N.Y. 325, 330), and the appeal should be dismissed, with costs, without considering the questions presented by the briefs of counsel.
HISCOCK, Ch. J., CHASE, HOGAN, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Appeal dismissed.